Exhibit 10.9
INTERCONTINENTALEXCHANGE, INC.
2005 EQUITY INCENTIVE PLAN
As Amended and Restated Effective December 31, 2008
     1. Purpose. The purpose of the Plan is to provide an incentive to attract,
retain and reward individuals performing services for the Company and to
motivate such individuals to contribute to the growth and profitability of the
Company.
     The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, and Restricted Stock
Units.
     2. Administration.
     (a) Powers of the Administrator. The Plan shall be administered by the
Administrator. Subject to Applicable Laws and the provisions of the Plan, the
Administrator shall have all powers and discretion necessary or appropriate to
administer the Plan, including, but not limited to, the power to (i) select the
persons to be granted Awards under this Plan, (ii) to determine the number of
shares subject to each Award, (iii) to determine the exercise price or purchase
price of each Award, (iv) to set the terms and conditions of each Award, (v) to
determine whether Awards will be settled in Shares, cash or in any combination
thereof, (v) to adopt such rules and procedures as it deems necessary or
appropriate for the administration, interpretation and application of the Plan,
and (vi) to determine all other matters relating to administration and operation
of the Plan. The terms and conditions of each Option includes whether an Option
should be an ISO or an NSO. All questions of interpretation, implementation, and
application of the Plan shall be determined by the Administrator in its sole
discretion. Such determinations shall be final and binding on all persons, and
shall be given the maximum deference permitted by law. All determinations of the
Administrator shall be made by a majority of its members either present in
person or participating by conference telephone at a meeting or by written
consent. No member of the Board or the Committee that acts as Administrator
shall be liable for any act or omission on such member’s own part, including but
not limited to, the exercise of any power or discretion given to such member
under the Plan, except for those acts or omissions resulting from such member’s
own gross negligence or willful misconduct.
     (b) Delegation of Authority. Subject to Applicable Laws, the Administrator
shall have the right, from time to time, to delegate to one or more executive
officers of the Company the authority of the Administrator to grant and
determine the terms and conditions of Awards granted under the Plan, subject to
the requirements of Section 157(c) of the Delaware General Corporation Law (or
any successor provision) and such other limitations as the Administrator shall
determine. In no event shall any such delegation of authority be permitted with
respect to Awards granted to any member of the Board or to any person who is
subject to Rule 16b-3 under the Exchange Act or is a covered employee under
Section 162(m) of the Code. The Administrator shall also be permitted to
delegate, to any appropriate executive officer of the Company, responsibility
for performing certain ministerial functions under the Plan. In the event that
the Administrator’s authority is delegated to executive officers in accordance
with the foregoing, all provisions of the Plan relating to the Administrator
shall be interpreted in a manner

 



--------------------------------------------------------------------------------



 



consistent with the foregoing by treating any such reference as a reference to
such executive officer for such purpose. Any action undertaken in accordance
with the Administrator’s delegation of authority hereunder shall have the same
force and effect as if such action was undertaken directly by the Administrator
and shall be deemed for all purposes of the Plan to have been taken by the
Administrator.
     (c) Section 409A of the Code. The Company intends that the Administrator
may only grant those Awards that either comply with the applicable requirements
of Section 409A of the Code, or do not result in the deferral of compensation
within the meaning of Section 409A of the Code, and intends that the
Administrator will interpret the Plan accordingly.
     3. Shares Subject to the Plan.
     (a) Number of Shares. The maximum number of Shares that may be issued under
the Plan is 2,125,000 (prior to November 21, 2005, 8,500,000), subject to
limited re-issuance as indicated below. This limit is subject to adjustment as
provided in Section 3(c). The Shares may be authorized, but unissued Shares, or
reacquired Shares. Shares shall not be deemed to have been issued pursuant to
the Plan with respect to any portion of an Award that is settled in cash. Upon
payment in Shares pursuant to the exercise or settlement of an Award, the number
of Shares available for issuance under the Plan shall be reduced only by the
number of Shares actually issued in such payment.
     (b) Lapsed Awards. If an Option or SAR expires, is surrendered, or becomes
unexercisable without having been exercised in full, or if any unissued Shares
are retained by the Corporation upon exercise of an Option or SAR in order to
satisfy the exercise price or any withholding taxes due with respect to such
exercise, the unissued or retained Shares shall become available for future
grant under the Plan (unless the Plan has terminated). If unvested Shares are
forfeited (repurchased by the Corporation at their original purchase price),
such Shares shall also become available for future grant under the Plan, but the
total number of such forfeited Shares that become available may not exceed twice
the maximum number set forth above (subject to adjustment as provided in
Section 3(c)). Other Shares that actually have been issued under the Plan
pursuant to an Award shall not be returned to the Plan and shall not become
available for future grant under the Plan. Upon the exercise of any Award
granted in tandem with any other Award, such related Award shall be cancelled to
the extent of the number of Shares as to which the Award is exercised and,
notwithstanding the foregoing, such number of Shares shall no longer be
available for Awards under the Plan.
     (c) Adjustments in Awards and Authorized Shares. In the event of any
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, separation, liquidation or other change in the
corporate structure or capitalization affecting the Shares, appropriate
adjustment shall be made by the Administrator in the kind, exercise price (or
purchase price, as applicable), and number of Shares (including, but not limited
to, the maximum number of Shares reserved under the Plan) that are or may become
subject to Awards granted or to be granted under the Plan; provided, however,
any adjustment to an outstanding Option or SAR shall comply with Section 424 of
the Code. The determination by the Administrator as to the terms of any of the
foregoing adjustments shall be conclusive and binding on all persons.

-2-



--------------------------------------------------------------------------------



 



     (d) Limitations.
          (i) Subject to adjustment as provided in Section 3(c), not more than
an aggregate of 2,125,000 (prior to November 21, 2005, 8,500,000) Shares may be
issued under ISOs.
          (ii) Effective on or after the Listing Date, subject to adjustment as
provided in Section 3(c) above, the maximum number of Shares with respect to
which Options or SARs, or a combination thereof, may be granted during any
calendar year to any individual Grantee shall be 250,000 (prior to November 21,
2005, 1,000,000), and the maximum number of Shares with respect to which
Restricted Stock or RSUs, or a combination thereof, may be granted during any
calendar year to any individual Grantee shall be 125,000 (prior to November 21,
2005, 500,000). For persons hired on or after adoption of the Plan by the Board,
these limits can be increased to 500,000 (prior to November 21, 2005, 2,000,000)
Shares with respect to which Options or SARs may be granted, and 250,000 (prior
to November 21, 2005, 1,000,000) Shares with respect to Restricted Stock or RSUs
may be granted during any calendar year. These limitations shall be applied and
construed consistently with Section 162(m) of the Code.
     4. Eligibility. The Administrator may grant an Award to any natural person
(or any other person if the securities law requirements are met) who is an
employee, consultant, or director of the Company, as selected in the sole
discretion of the Administrator.
     5. Stock Options.
     (a) Grant of Options. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant Options. Each Option
granted under the Plan shall be authorized by action of the Administrator and
shall be evidenced by an Award Agreement.
     (b) ISOs or NSOs. Options granted under the Plan shall be designated by the
Administrator as either ISOs or NSOs. The Company does not represent or warrant
that an Option intended to be an ISO qualifies as such. To the extent that the
aggregate Fair Market Value (determined as of the date the Option is granted) of
the Shares with respect to which ISOs are exercisable for the first time by any
individual during any calendar year (under all plans of the Company) exceeds
one-hundred thousand dollars ($100,000), the Option shall be treated as an NSO.
If an ISO is exercised more than three (3) months after the date on which
Grantee ceases to be an employee (other than by reason of death or Disability),
the Option will be treated as an NSO, and not an ISO, as required by Section 422
of the Code.
     (c) Option Exercise Price. The exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be determined by the Administrator;
provided, however, in the case of an ISO, and an NSO intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the per Share exercise price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant.
     (d) Time of Exercise. An Option shall become exercisable as specified in
the Award Agreement. An Option shall not be exercisable after the 10th
anniversary of the date of grant.

-3-



--------------------------------------------------------------------------------



 



     (e) Vesting.
          (i) Shares shall become vested as specified in the Award Agreement.
Vesting may be immediate or deferred. Vesting may be time-based or
performance-based. Shares acquired on exercise of an Option shall first be
attributable to vested Shares, then unvested Shares. Shares shall cease to vest
at the time of termination of Service.
          (ii) Shares acquired under the Plan that have not vested may be
repurchased by the Corporation at the lesser of the original exercise price or
the Shares’ Fair Market Value if the Grantee’s Service with the Company is
terminated for any reason or no reason, with or without Cause. The Corporation
may assign any unvested Share repurchase right it may have, whether or not then
exercisable, to such person or persons as may be selected by the Corporation.
The Corporation may require the Grantee to place certificates for any unvested
Shares in escrow under reasonable terms established by the Administrator.
          (iii) Upon the occurrence of a Change in Control, the unvested Share
repurchase right shall lapse to the same extent as Options become exercisable
pursuant to Section 8.
          (iv) The unvested Share repurchase right may be exercised by written
notice to Grantee within 90 days after termination of Grantee’s Service (or
exercise of the Option, if later). If notice is not given within such 90-day
period, the repurchase option shall terminate unless the parties have extended
the time for its exercise. Cash payment (or cancellation of purchase money
indebtedness) must be made by the thirtieth (30th) day after the date of the
written notice to Grantee of the exercise of the repurchase right.
     (f) Special Rules for 10% Owners. The exercise price of an ISO granted to
an individual who owns stock possessing more than ten percent (10%) of the
combined voting power of all classes of stock of the Corporation shall not be
less than one hundred ten percent (110%) of the fair market value of a Share on
the date of grant. No ISO granted to an individual who owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock shall be exercisable after the expiration of five (5) years from the date
of grant. For purposes of determining whether an employee owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock, an employee shall be considered as owning the stock owned, directly or
indirectly, by or for his or her brothers and sisters (whether by the whole or
half blood), spouse, ancestors, and lineal descendants. Stock owned, directly or
indirectly, by or for a corporation, partnership, estate, or trust shall be
considered as being owned proportionately by or for its stockholders, partners,
or beneficiaries. Stock with respect to which the employee holds an Option shall
not be counted.
     (g) Payment of Exercise Price. The exercise price for Shares purchased
under an Option shall be paid in full by delivery of consideration equal to the
product of the Option exercise price and the number of Shares purchased. Subject
to Applicable Laws, in the sole discretion of the Administrator, payment of any
Option’s exercise price may be made in cash, by check or cash equivalent, or as
provided otherwise in this section, partly or wholly.

-4-



--------------------------------------------------------------------------------



 



          (i) By Tender of Stock. If the exercise occurs on or after the Listing
Date, payment may be made by tender to the Corporation of Shares owned by
Grantee or delivery of a properly executed form of attestation of ownership of
Shares as the Administrator may require (including withholding of Shares
otherwise deliverable upon exercise of the Option), which have a Fair Market
Value on the date of tender or attestation equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised. Unless otherwise
allowed under the Award Agreement, an Option may not be exercised by tender to
the Corporation of Shares or attestation unless such Shares (i) have been owned
by Grantee for more than six (6) months (or any shorter period necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes),
(ii) were not acquired, directly or indirectly, from the Corporation or
(iii) are to pay required taxes as described in Section 11(n).
          (ii) By Cashless Exercise. If the exercise occurs on or after the
Listing Date, and to the extent not prohibited by Section 402 of the
Sarbanes-Oxley Act of 2002, by delivery of a properly executed exercise notice,
together with irrevocable instructions, to
               (a) a brokerage firm designated by the Corporation to deliver
promptly to the Corporation the aggregate amount of sale or loan proceeds to pay
the Option exercise price and any withholding tax obligations that may arise in
connection with the exercise and
               (b) the Corporation to deliver the certificates for such
purchased shares directly to such brokerage firm, all in accordance with the
regulations of the Federal Reserve Board.
          (iii) Such other medium as the Administrator determines, in its sole
discretion.
     (h) Exercise of Option. Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. An
Option will be deemed exercised when the Corporation receives: (i) written
notice from the Grantee to the Corporation at the address specified in the Award
Agreement, and (ii) full payment for the Shares with respect to which the Option
is exercised (together with any applicable withholding taxes). After receiving
proper notice of exercise and payment, the Corporation shall issue Shares as
evidenced by issuing a certificate(s) for the Shares purchased or by the
appropriate entry on the books of the Corporation or of a duly authorized
transfer agent of the Corporation. Until the Shares are issued (as evidenced as
described in preceding sentence), no right to vote or to receive dividends or
any other rights as a stockholder shall exist with respect to the awarded stock,
notwithstanding the exercise of the Option. The Corporation will issue such
Shares as soon as practicable after exercise.
     (i) Termination of Option.
          (1) Termination of Service. If a Grantee’s Service terminates, his or
her rights to exercise an Option then held shall be limited. Grantee’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which Grantee renders Service or a change in the Company, provided
that there is no interruption or termination of Grantee’s employment or service.
Grantee’s Service with the Company shall be treated as continuing

-5-



--------------------------------------------------------------------------------



 



intact while the Grantee is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) approved by
the Company if the period of such leave does not exceed three (3) months, or, if
longer, so long as the Grantee’s right to reemployment with the Corporation is
provided either by statute or by contract. Where the period of leave exceeds
three (3) months and where the Grantee’s right to reemployment is not provided
either by statute or by contract, Service will be deemed to have terminated on
the first day immediately following such three-month period. Subject to the
foregoing, the Administrator, in its sole discretion, shall determine whether
Grantee’s Service has terminated and the effective date thereof.
          (2) Regular Termination. Except as otherwise provided in paragraphs
(3) through (5), if a Grantee’s Service terminates, Grantee shall have the right
for a period of three (3) months after the date of termination to exercise the
Option to the extent Grantee was entitled to exercise the Option on that date;
provided, however, that the date of exercise is in no event after the expiration
of the term of the Option. To the extent the Option is not exercised within this
period, the Option will terminate.
          (3) Termination by Disability. If a Grantee terminates Service by
reason of Disability, Grantee or his or her qualified representative shall have
the right for a period of twelve (12) months after the date on which Grantee’s
Service ends to exercise the Option to the extent Grantee was entitled to
exercise the Option on that date, provided the date of exercise is in no event
after the expiration of the term of the Option. To the extent the Option is not
exercised within this period, the Option will terminate.
          (4) Termination Upon Death. If a Grantee dies while in Service, the
person who acquired the right to exercise the Option by bequest or inheritance
or by reason of the death of the Grantee shall have the right for a period of
twelve (12) months after the date of death to exercise the Option to the extent
Grantee was entitled to exercise the Option on that date, provided the date of
exercise is in no event after the expiration of the term of the Option. To the
extent the Option is not exercised within this period, the Option will
terminate.
          (5) Termination for Cause. If a Grantee’s Service is terminated by the
Company for Cause, Grantee shall have no right to exercise the Option, and the
Option will terminate.
          (6) Award Agreement. The Award Agreement may provide rules different
from those set forth in subsections (1) through (5), provided that an Option may
not be exercisable for more than three (3) months after the termination of
Service (12 months if Service terminated by Disability as provided in
Section 5(i)(3) or upon Death as provided in Section 5(i)(4)) unless the
Committee concludes that a longer exercise period would not make variable
accounting mandatory.
     (j) Modification, Extension, and Renewal. Within the limitations of the
Plan, the Administrator shall have the power to modify, extend, or renew
outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not have the effect of significantly
impairing any rights or obligations of any Option previously

-6-



--------------------------------------------------------------------------------



 



granted without the consent of Grantee. The Administrator shall consider the
impact of Section 409A of the Code on any such modification, extension, renewal,
or substitution grant.
     6. Stock Appreciation Rights.
     (a) Grant of SARs. Subject to the terms and conditions of the Plan, the
Administrator, at any time and from time to time, may grant SARs separately, or
in tandem with any Options that have been or are granted under the Plan.
     (b) Terms and Conditions. Each SAR granted under the Plan shall be subject
to the same terms and conditions that apply to Options pursuant to Section 5
herein, except as otherwise provided in this Section 6 or by the Administrator.
Each SAR granted under the Plan shall be evidenced by an Award Agreement.
     (c) Exercise. An SAR shall be deemed exercised when the Corporation
receives written notice of the exercise from the Grantee to the Corporation at
the address specified in the Award Agreement.
     (d) Tandem SARs. An SAR granted in tandem with a related Option shall
entitle the holder of the related Option to surrender to the Corporation the
unexercised portion of the related Option and to receive from the Corporation in
exchange therefor an amount equal to the excess of the Fair Market Value of one
Share on the date the right is exercised over the exercise price per Share times
the number of Shares covered by the portion of the Option that is surrendered.
At the discretion of the Administrator, the payment upon exercise may be in
cash, in Shares, or in a combination thereof. A tandem SAR shall have the same
other terms and provisions as the related Option. Any SAR granted in tandem with
an ISO shall be designed to meet the requirements of Section 422 of the Code.
SARs shall be canceled to the extent the related Options are exercised, and the
related Options shall be canceled to the extent the SARs are exercised.
     (e) Stand-Alone SARs. Upon exercise of a stand-alone SAR, a Grantee shall
be entitled to receive from the Corporation an amount equal to the excess of the
Fair Market Value of one Share on the date of exercise over the exercise price
per Share times the number of Shares with respect to which the SAR is exercised.
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares, or in a combination thereof.
     7. Restricted Stock and Restricted Stock Units.
     (a) Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock and Restricted Stock Units in such amounts as the Administrator, in its
sole discretion, shall determine. Each Restricted Stock and Restricted Stock
Unit Award shall be evidenced by an Award Agreement.
     (b) Consideration for Awards. Restricted Stock Awards may be for past
services, for future services, or for any other consideration, provided that at
least the par value of each Share transferred pursuant to such Awards must be
for consideration other than future services.

-7-



--------------------------------------------------------------------------------



 



     (c) Vesting and Forfeiture. The Award Agreement shall provide a vesting
schedule. Vesting may be immediate or deferred. Vesting may be time-based or
performance-based (as determined by the achievement of Performance Goals). If a
Grantee’s Service terminates during the applicable Restriction Period or portion
thereof to which forfeiture conditions apply, any unvested Shares of Restricted
Stock and Restricted Stock Units shall be forfeited, and the Corporation shall
pay the Grantee $0.01 for each unvested Share of Restricted Stock, whether or
not the Shares have been issued. For this purpose, a Grantee shall be treated as
continuing to provide Services while the Grantee is on military leave, sick
leave, or any other bona fide leave of absence (to be determined in the sole and
absolute discretion of the Administrator). Notwithstanding the foregoing, the
Administrator may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock and Restricted Stock Units shall be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Administrator may in other cases waive in whole or in part the forfeiture of
Restricted Stock and Restricted Stock Units.
     (d) Time of Issuance or Payment. Each Restricted Stock Award Agreement and
Restricted Stock Unit Award Agreement shall state the time that the Shares shall
be issued, or amounts paid, to the Grantee. Issuance or payment may be
accelerated by events such as a Change in Control, an initial public offering
(IPO), sale of the Corporation or all or substantially all of the Corporation’s
assets, or termination of Services, but may not be deferred. Upon issuance of
Shares, the Shares shall be fully paid and nonassessable and shall be issued in
the name of the Grantee; however, at the request of the Grantee, the Shares may
be issued in the names of the Grantee and his or her spouse (i) as joint tenants
with right of survivorship, (ii) as community property, or (iii) as tenants in
common without right of survivorship or may be issued in the name of a child or
a family trust. Until issuance, unless the Administrator determines otherwise,
Shares shall be held by the Corporation as escrow agent.
     (e) Other Restrictions. The Administrator, in it sole discretion, may
impose such other restrictions on Shares of Restricted Stock and Restricted
Stock Units as it may deem advisable or appropriate.
     (f) Modification, Extension, and Renewal of Restricted Stock and RSU
Awards. Within the limitations of the Plan, the Administrator may modify,
extend, or renew outstanding Awards of Restricted Stock and Restricted Stock
Units or accept the cancellation of such outstanding Awards (to the extent the
Shares have not been issued) for the granting of new Awards in substitution
therefore. The foregoing notwithstanding, no modification of an Award shall,
without the consent of the Grantee, alter or impair any rights or obligations
under any Award previously granted. The Administrator shall consider the impact
of Section 409A of the Code on any such modification, extension, renewal, or
substitution grant.
     8. Change in Control. An Award’s exercisability (or Restriction Period, as
applicable) and term may be affected by a Change in Control, as described in
this section.
     (a) Optional Assumption or Substitution. At the time of a Change in
Control, the surviving, continuing, successor or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiror”), may either
assume the Corporation’s rights and obligations with

-8-



--------------------------------------------------------------------------------



 



respect to outstanding Awards or substitute for outstanding Awards substantially
equivalent Awards for the Acquiror’s stock. If the Acquiror is the same
corporate entity as the Corporation, or its successor by merger, a reaffirmation
of the Award shall be treated as an assumption, and a failure to reaffirm shall
be treated as a failure to assume. Any assumption or substitution of an Option
or SAR shall be designed to meet the requirements of Section 424 of the Code.
     (b) No Assumption or Substitution — Options and SARs. Unless otherwise
determined by the Administrator, if the Acquiror does not assume or substitute
for outstanding Options and SARs in connection with a Change in Control, a
Grantee’s outstanding Options and SARs shall become fully vested and exercisable
as of the date seven (7) days before the Effective Date of the Change in
Control. The Administrator shall notify the Grantee in writing or electronically
that the Option or SAR shall be exercisable. The vesting and exercise of any
Option or SAR that was permissible solely by reason of a Change in Control shall
be conditioned upon consummation of the Change in Control. Options and SARs that
are neither assumed nor substituted for by the Acquiror in connection with a
Change in Control, nor exercised as of the time of the Change in Control, shall
terminate and cease to be outstanding.
     (c) No Assumption or Substitution — Restricted Stock and RSUs. Unless
otherwise determined by the Administrator, if the Acquiror does not assume or
substitute for a Grantee’s outstanding Restricted Stock or Restricted Stock
Units in connection with a Change in Control, the Grantee’s outstanding
Restricted Stock and Restricted Stock Units shall become fully vested as of the
Effective Date of the Change in Control. The vesting of any Restricted Stock and
Restricted Stock Unit that was permissible solely by reason of a Change in
Control shall be conditioned upon consummation of the Change in Control. Shares
that have not previously been issued under Restricted Stock or Restricted Stock
Units, as applicable, that are neither assumed nor substituted for by the
Acquiror in connection with a Change in Control shall be issued.
     (d) Award Agreement. The Award Agreement may provide rules different from
those set forth in subsections (a) through (c).
     9. Securities Law Requirements. Shares shall not be issued pursuant to the
exercise or settlement of an Award unless the exercise or settlement of such
Award and the issuance and delivery of such Shares pursuant thereto shall comply
with all Applicable Laws, and shall be further subject to the approval of
counsel for the Corporation with respect to such compliance. As a condition to
the exercise or receipt of an Award, the Company may require the person
exercising or receiving such Award to represent and warrant at the time of any
such exercise or receipt that the Shares are being purchased only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Corporation, such a representation is required by any
Applicable Laws. The inability of the Corporation to obtain, from any regulatory
body having jurisdiction, the authority deemed by the Corporation’s counsel to
be necessary for the lawful issuance and sale of any Shares hereunder or the
unavailability of an exemption from registration for the issuance and sale of
any Shares hereunder shall relieve the Corporation of any liability in respect
of the nonissuance or sale of such Shares as to which such requisite authority
shall not have been obtained.
     10. Restrictions on Shares Issued. The Corporation (or a representative of
the Corporation’s underwriter(s)) may, in connection with the first underwritten
registration of the

-9-



--------------------------------------------------------------------------------



 



offering of any securities of the Corporation, require that Grantee not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale with respect to, any Shares or other securities of the
Corporation held by Grantee, for a period of time specified by the
underwriter(s) (not to exceed 12 months) following the Corporation’s effective
date of registration. Grantee will execute and deliver such other agreements
that are reasonably requested by the Corporation or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto, and the Corporation may impose stop-transfer instructions with respect
to Grantee’s Shares until the end of such specified period.
     11. Miscellaneous.
     (a) No Rights to Awards. Nothing in the Plan shall be construed to give any
person any right to be granted an Award.
     (b) No Employment Rights. Neither the Plan nor the granting of an Award nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the Company will
utilize Grantee’s services for any period of time, or in any position, or at any
particular rate of compensation.
     (c) No Stockholders’ Rights. A Grantee, or a transferee of a Grantee, shall
have no rights as a stockholder with respect to any Shares covered by his or her
Award until the Shares are issued. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities, or other property),
distributions, or other rights for which the record date is prior to the date
the Shares are issued.
     (d) Transferability. Unless otherwise provided in an Award Agreement,
Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner by the Grantee, whether by operation of law or
otherwise, other than by will or by the laws of descent and distribution, and
all Awards granted under the Plan shall be exercisable during the Grantee’s
lifetime only by the Grantee, or by the Grantee’s legal representative or
guardian in the event of the Grantee’s incapacity; provided, however, that an
NSO may be transferred upon the approval of the Administrator (in its sole
discretion) by appropriate instrument to an inter vivos or testamentary trust in
which the Option is to be passed to the Grantee’s beneficiaries upon the
Grantee’s death or by gift to the Grantee’s immediate family (consisting of the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships). Any
such purported assignment, sale, transfer, delegation, or other disposition in
violation of this Section 11(d) shall be null and void. If the Administrator
makes an Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate.
     (e) Claims. Any person who makes a claim for benefits under the Plan or
under any Award Agreement entered into pursuant to the Plan shall file the claim
in writing with the Administrator. Written notice of the disposition of the
claim shall be delivered to the claimant within 60 days after filing. If the
claim is denied, the Administrator’s written decision shall set forth (i) the
specific reason or reasons for the denial, (ii) a specific reference to the
pertinent

-10-



--------------------------------------------------------------------------------



 



provisions of the Plan or Award Agreement on which the denial is based, and
(iii) a description of any additional material or information necessary for the
claimant to perfect his or her claim and an explanation of why such material or
information is necessary. If the Administrator describes additional material or
information and such material or information is available, the claimant may
resubmit the claim within 60 days after the claim is denied. No lawsuit may be
filed by the claimant until a claim is made and denied pursuant to this
subsection. The claimant may not present additional material or information in
connection with any lawsuit unless the material or information has first been
submitted to the Administrator in connection with the original claim or in
connection with a resubmission within 60 days after the claim was denied.
     (f) Attorneys’ Fees. In any legal action or other proceeding brought by
either party to enforce or interpret the terms of the Award Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.
     (g) Confidentiality. The terms and conditions of the Award Agreement,
including without limitation the number of Shares for which the Option is
granted, are confidential. Grantee shall not disclose the terms of the Option to
any third party, except to Grantee’s financial or legal advisors, tax preparer
or family members, unless disclosure is required by law.
     (h) Corporation Free to Act. An Award grant shall not affect in any way the
right or power of the Corporation or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
any member of the Company or any issue of bonds, debentures, or preferred or
preference stocks affecting the Shares or the rights thereof, or of any rights,
options, or warrants to purchase any capital stock of the Corporation, or the
dissolution or liquidation of the Corporation, any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceedings of
the Corporation, whether of a similar character or otherwise.
     (i) Acquired Company Awards. Notwithstanding anything in the Plan to the
contrary, the Administrator may grant Awards under the Plan in substitution for
awards issued under other plans, or assume under the Plan awards issued under
other plans, if the other plans are or were plans of other acquired entities
(“Acquired Entities”) (or the parent of the Acquired Entity) and the new Award
is substituted, or the old award is assumed, by reason of a merger,
consolidation, acquisition of property or of stock, reorganization or
liquidation (the “Acquisition Transaction”); provided, however, any substitution
or assumption of a stock option or a stock appreciation right pursuant to an
Acquisition Transaction shall meet the requirements of Section 424 of the Code.
In the event that a written agreement pursuant to which the Acquisition
Transaction is completed is approved by the Board and said agreement sets forth
the terms and conditions of the substitution for or assumption of outstanding
awards of the Acquired Entity, said terms and conditions shall be deemed to be
the action of the Administrator without any further action by the Administrator,
except as may be required for compliance with Rule 16b-3 under the Exchange Act,
and the persons holding such Awards shall be deemed to be Grantees.
     (j) Severability. If any provision of the Plan or Award Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision shall be enforced to the greatest extent

-11-



--------------------------------------------------------------------------------



 



permitted by law, and the remainder of this Plan and Award Agreement and of that
provision shall remain in full force and effect as applied to other persons,
places, and circumstances.
     (k) Governing Law. This Plan and the Award Agreement shall be governed by
and construed in accordance with the laws of the State of Georgia applicable to
contracts wholly made and performed in the State of Georgia, except to the
extent superseded by Federal law.
     (l) Rules of Exchange. If the Shares are listed on any established stock
exchange or traded on the NASDAQ National Market or the NASDAQ SmallCap Market,
the applicable requirements of any such exchange or market shall be hereby
incorporated by reference.
     (m) Competition. If the Award Agreement subjects the Award to this
subsection, a Grantee who has a contract of employment that defines Grantee’s
obligations with respect to competition violates such obligations or if a
Grantee has no such contract either renders services for any organization or
business that is or becomes competitive with the Company or engages directly or
indirectly in any organization or business which is or becomes otherwise
prejudicial to or in conflict with the interests of the Company, as determined
by the Administrator, prior to or during a six-month period after any exercise
of an Option or settlement of an Award, the exercise or settlement shall be
cancelled and rescinded. The Administrator shall notify the Grantee in writing
of any such cancellation and rescission within two years after such exercise or
settlement. Within ten days after receiving such notice from the Administrator,
the Grantee shall pay to the Corporation the amount of any gain realized or
payment received as a result of the cancelled and rescinded exercise of the
Option or settlement of the Award.
     (n) Taxes and Withholding. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Corporation shall have the right
to deduct from the Shares issuable or the cash payable, or to require a Grantee
to remit to the Corporation, an amount sufficient to satisfy any federal, state,
local and foreign taxes, if any, required by law to be withheld by the
Corporation with respect to such Award (or exercise thereof). Alternatively or
in addition, the Corporation, in its sole discretion, shall have the right to
require a Grantee, through payroll withholding, cash payment or otherwise,
including by means of a cashless exercise (as described in Section 5(g)(ii)), to
make adequate provision for any such tax withholding obligations of the
Corporation arising in connection with an Award. The Corporation may also accept
from Grantee the tender of a number of whole Shares having a Fair Market Value
equal to all or any part of the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Corporation with respect to an Option or
the Shares acquired upon the exercise thereof.
     (o) Fractional Shares. The Corporation shall not be required to issue or
deliver any fractional Share upon the exercise of an Option or SAR, or the
settlement of a Restricted Stock or Restricted Stock Unit Award. The
Administrator shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional Shares or whether such
fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated. Any action pursuant to this Section 11(o) shall be consistent with
Section 409A of the Code.
     (p) Bifurcation. Notwithstanding anything in the Plan to the contrary, the
Board, in its discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision

-12-



--------------------------------------------------------------------------------



 



of the Plan to Grantee’s who are officers or directors subject to Section 16 of
the Exchange Act without so restricting, limiting or conditioning the Plan with
respect to other Grantees.
     12. Right of First Refusal. Any Shares received pursuant to the exercise of
an Option or SAR or upon settlement of an Award which are not readily tradable
on an established market shall be subject to a “right of first refusal.” The
right of first refusal shall provide that, prior to any subsequent transfer, the
Shares must first be offered for purchase in writing to the Corporation at the
then fair market value, which, for this purpose, shall be the price specified in
a bona fide written offer from an independent prospective buyer. The Corporation
will have a total of thirty (30) business days to exercise the right of first
refusal on the same terms offered by an independent prospective buyer. The
Corporation may assign any right of first refusal it may have, whether or not
then exercisable, to person(s) as may be selected by the Corporation. The right
of first refusal shall terminate upon the Listing Date.
     13. Effective Date of the Plan. The Plan will become effective upon
adoption by the Board, subject to approval by the Corporation’s stockholders
within twelve (12) months of such adoption. Such stockholder approval shall be
obtained in the degree and manner required under Applicable Laws. Awards may be
granted under the Plan at any time after the Plan’s adoption and before the
termination of the Plan. The Plan shall terminate on the 10th anniversary of its
adoption. Any Option exercised or Award received before stockholder approval is
obtained shall be rescinded if stockholder approval is not obtained within the
time prescribed, and Shares issued on the exercise of any such Option or
settlement of such Award shall not be counted in determining whether stockholder
approval is obtained.
     14. Amendment and Termination of the Plan. The Board may at any time
suspend or terminate the Plan or revise or amend it in any respect whatsoever.
The Corporation shall obtain stockholder approval of any Plan amendment to the
extent necessary and desirable to comply with Applicable Laws. No suspension,
termination, revision or amendment of the Plan shall impair the rights of any
Grantee, unless mutually agreed otherwise between the Grantee and the
Administrator, which agreement must be in writing and signed by the Grantee and
the Corporation. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
     15. Definitions. Whenever the following terms are used in the Plan, they
shall have the meaning indicated below, unless a different meaning is required
by the context.
     “Administrator” means a committee consisting of two or more Board members,
the composition of which shall satisfy at all times on and after the Listing
Date the requirements of Rule 16b-3 of the Exchange Act, Section 162(m) of the
Code, and the rules of any applicable stock exchange or national market system
or quotation system on which the Common Stock is listed or quoted.
     “Applicable Laws” means the legal requirements relating to the
administration of equity compensation plans, if any, under applicable provisions
of federal securities laws, applicable state corporate and securities laws, the
Code, the rules of any applicable stock exchange or national market system or
quotation system on which the Common Stock is listed or quoted, and

-13-



--------------------------------------------------------------------------------



 



the applicable laws and rules of any foreign country or jurisdiction where
Awards are, or will be, granted under the Plan.
     “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, or Restricted Stock Units.
     “Award Agreement” means the written agreement evidencing the grant of an
Award. The Award Agreement shall be in such form as the Administrator shall from
time to time approve, which shall comply with and be subject to the terms and
conditions of the Plan. Award Agreements need not be the same for each Grantee.
     “Board” means the board of directors of the Corporation.
     “Cause” Unless the Award Agreement provides otherwise, for purposes of this
Plan, “Cause” means:
     (1) Grantee is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony involving intentional conduct or any act of fraud,
misappropriation or embezzlement;
     (2) Grantee knowingly engages in any act or course of conduct or knowingly
fails to engage in any act or course of conduct (a) which is reasonably likely
to adversely affect the Company’s right or qualification under applicable laws,
rules or regulations to serve as an exchange or other form of a marketplace for
trading commodities or (b) which violates the rules of any exchange or market on
which the Company effects trades (or at such time is actively contemplating
effecting trades) and which could lead to a denial of the Company’s right or
qualification to effect trades on such exchange or market;
     (3) There is any act or omission by Grantee involving malfeasance or gross
negligence in the performance of Grantee’s duties and responsibilities to the
material detriment of the Company; or
     (4) Grantee breaches in any material respect any of the provisions of any
applicable employment agreement or violates any provision of any generally
applicable code of conduct which is distributed in writing to the Company’s
employees; provided, however,
     (5) If Grantee’s employment contract contains a procedure for determining
whether Cause exists, that procedure shall apply under this Agreement.
     “Change in Control” Unless the Award Agreement provides otherwise, for
purposes of this Plan, “Change in Control” means the occurrence of any of the
following events:
     (1) Any “person” (as that term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934), is or becomes the beneficial owner (as
defined in Rule 13d-3 under such Act), directly or indirectly, of securities
representing 30% or more of the combined voting power of the then outstanding
securities of the Corporation eligible

-14-



--------------------------------------------------------------------------------



 



to vote for the election of the members of the Board unless (A) such person is
the Corporation or a subsidiary of the Corporation, (B) such person is an
employee benefit plan (or a trust which is a part of such a plan) which provides
benefits exclusively to, or on behalf of, employees or former employees of the
Company, (C) such person is an underwriter temporarily holding such securities
pursuant to an offering of such securities, (D) such person is Grantee, an
entity controlled by Grantee or a group which includes Grantee or (E) such
person acquired such securities in a Non-Qualifying Transaction (as defined in
(4) below);
     (2) During any period of two consecutive years or less beginning after the
closing date of the initial public offering of the common stock of the
Corporation, individuals who at the beginning of such period constitute the
Board cease, for any reason, to constitute at least a majority of the Board,
unless the election or nomination for election of each new director was approved
by at least two-thirds of the directors then still in office who were directors
at the beginning of the period (either by a specific vote of such directors or
by the approval of the Corporation’s proxy statement in which each such
individual is named as a nominee for a director without written objection to
such nomination by such directors); provided, however, that no individual
initially elected or nominated as a director of the Corporation as a result of
an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be approved;
     (3) Any dissolution or liquidation of the Corporation or any sale or the
disposition of 50% or more of the assets or business of the Corporation, or
     (4) The consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving the Corporation
unless (A) the persons who were the beneficial owners of the outstanding
securities eligible to vote for the election of the members of the Board
immediately before the consummation of such transaction hold more than 60% of
the voting power of the securities eligible to vote for the members of the board
of directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
the securities of such successor or survivor corporation representing the voting
power described in (A) above held by the persons described in (A) above
immediately following the consummation of such transaction is beneficially owned
by each such person in substantially the same proportion that each such person
had beneficially owned the outstanding securities eligible to vote for the
election of the members of the Board immediately before the consummation of such
transaction, provided (C) the percentage described in (A) above of the
securities of the successor or survivor corporation and the number described in
(B) above of the securities of the successor or survivor corporation shall be
determined exclusively by reference to the securities of the successor or
survivor corporation which result from the beneficial ownership of shares of
common stock of the Corporation by the persons described in (A) above
immediately before the consummation of such transaction (any transaction which
satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”);

-15-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the initial public offering of the common stock
of the Corporation shall in no event constitute a Change in Control.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Stock” means the Common Stock, par value $0.01 per Share, of the
Corporation.
     “Company” means, collectively, the Corporation and any “parent corporation”
or “subsidiary corporation” of the Corporation as defined in Code §424(e) and
§424(f), respectively.
     “Corporation” means IntercontinentalExchange, Inc., a Delaware corporation.
     “Disability” Unless the Award Agreement provides otherwise, for purposes of
this Plan, “Disability” means permanent and total disability as defined in Code
§22(e)(3).
     “Effective Date of a Change in Control” Unless the Award Agreement provides
otherwise, for purposes of this Plan, “Effective Date of a Change in Control”
means either the date which includes the “closing” (as such term is commonly
understood in the United States) of the transaction which makes a Change in
Control effective if the Change in Control is made effective through a
transaction which has such a “closing” or the earliest date a Change in Control
is reported in accordance with any applicable law, regulation, rule or common
practice as effective to any government or any agency of any government or to
any exchange or market in which the Corporation effects any trades if the Change
in Control is made effective other than through a transaction which has such a
“closing.”
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
          (1) After the Listing Date, if the Shares are listed on any
established stock exchange or traded on the NASDAQ National Market or the NASDAQ
SmallCap Market, the Fair Market Value of a Share shall be the closing sales
price for such stock (or the closing bid, if no sales were reported) as quoted
on such exchange or market (or the exchange or market with the greatest volume
of trading in the Common Stock) on the last market trading day prior to the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
          (2) On or before the Listing Date, the Fair Market Value shall be
determined in good faith by the Administrator using any reasonable valuation
method.
     “Grantee” means a person who has been granted an Award under the Plan.
     “ISO” means an incentive stock option within the meaning of Code §422.

-16-



--------------------------------------------------------------------------------



 



     “Listing Date” means the first date upon which any security of the
Corporation is listed or approved for listing upon notice of issuance on any
securities exchange.
     “NSO” means an option that is not an ISO.
     “Option” means a stock option granted pursuant to the Plan.
     “Performance Goals” means the goals determined by the Administrator, in its
discretion, to be applicable to a Grantee with respect to an Award. As
determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using certain Company
or individual performance measures. The Performance Goals may differ from
Grantee to Grantee and from Award to Award. Any criteria used may be measured in
absolute terms or relative to comparison companies. Such Performance Goals may
include, but are not limited to, earnings; earnings per share; earnings before
interest, taxes, depreciation and amortization; revenue; profits; profit growth;
profit-related return ratios; cost management; dividend payout ratios; market
share; economic value added; cash flow; total shareholder return, or other
measures of performance selected by the Administrator. The Administrator shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or non-recurring events affective the Company or the
financial statements of the Company, in response to changes in Applicable Laws,
or to account for items of gain, loss or expense determined to be extraordinary
or unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
     “Plan” means this IntercontinentalExchange, Inc. 2005 Equity Incentive
Plan.
     “Restricted Stock” means an Award of Shares that may be subject to certain
restrictions and a risk of forfeiture.
     “Restricted Stock Unit” or “RSU” means a right granted to a Grantee to
receive Shares or cash upon satisfaction of specified performance or other
criteria, such as continuous Service.
     “Restriction Period” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
continuous Service, the achievement of Performance Goals, and/or the occurrence
of other events as determined by the Administrator.
     “Service” means the Grantee’s employment or service with the Company,
whether in the capacity of an employee, a director, or a consultant.
     “Share” means one share of Common Stock.
     “Stock Appreciation Right” or “SAR” means an Award that is designated as an
SAR pursuant to Section 6 of the Plan.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Secretary of the Corporation certifies
that this Plan, as amended and restated, was adopted by the Compensation
Committee on September 18, 2008, effective as of December 31, 2008.

     
 
  /s/ Johnathan H. Short
 
   
 
  Johnathan H. Short, Secretary

-18-